Citation Nr: 0926830	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  04-32 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for chemical burns with post-inflammatory hyperpigmentation.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The Veteran served on active duty from February 1943 to July 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

The Board notes that the Veteran's case was previously before 
the Board in April 2007.  The Board denied a claim for an 
earlier effective date for entitlement to service connection 
for chemical burns with post-inflammatory hyperpigmentation 
at that time.  The Veteran did not appeal nor did he seek 
reconsideration of the decision.

The Veteran submitted a statement that was received in April 
2008.  He stated that he believed he should be entitled to an 
effective date for payments of his disability compensation 
back to 1946.  He did not acknowledge the prior Board 
decision that had adjudicated the issue of an earlier 
effective date for service connection.  

In light of the Board's prior adjudication of the earlier 
effective date issue the Veteran can only establish an 
earlier effective date by way of a challenge of the prior 
decision on the basis of clear and unmistakable error (CUE) 
or by requesting a reconsideration of the decision.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that there is no basis for a freestanding claim for 
an earlier effective date.  See Rudd v. Nicholson, 20 Vet. 
App. 296 (2006).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran's case was previously before the Board in April 
2007.  The case was remanded for additional development, to 
include providing him with a current VA examination to fully 
assess his disability.

The Appeals Management Center (AMC) conducted the 
development.  Multiple attempts were made to schedule the 
Veteran for a VA examination while the case was in a remand 
status.  The several requests for an examination asked for 
the examination to be done at the VA medical center (VAMC) in 
Little Rock.  The Veteran failed to report for his 
examination.  

The Veteran had indicated on a number of instances that he 
could not travel the great distance to Little Rock.  He asked 
that his examination be scheduled at the VAMC in 
Fayetteville, Arkansas, as this facility was much closer.  
Evidence of record indicates that there was a decision to not 
schedule the examination at VAMC Fayetteville because there 
was no dermatologist at that facility.

The Board's remand did not require that a dermatologist 
conduct the examination.  The requirement was for the Veteran 
to be afforded a dermatology examination.  This would be done 
using the appropriate Automated Medical Information Exchange 
(AMIE) worksheet.  This was of particular importance in light 
of recent changes to the regulations used to evaluate 
disabilities of the skin in 2002 and to ensure an adequate 
assessment of all aspects of the disability were addressed.  

Another examination must be requested and provided at the 
VAMC in Fayetteville unless a medical professional provides a 
written opinion that states the examination must be performed 
by a dermatologist and the opinion provides a basis for that 
determination.

The Veteran was first treated for a skin disorder in November 
1943.  The treatment continued on through his discharge from 
service in July 1945.  At that time the Veteran's skin 
disorder was diagnosed as chronic moderate eczematous 
dermatitis of the neck and dorsum of the right hand.  

The Veteran did not identify any source of treatment for his 
skin disorder, other than what he received during service, 
when he submitted his claim in April 2003.  The Veteran has 
alleged that he suffers from very sensitive skin in the areas 
affected by his disorder.  He has said that he must be 
sheltered from sunlight and cannot use a computer, electrical 
typewriter, or cellular telephone because the sunlight and 
devices would burn his skin.  The Veteran has said that his 
sensitivity is such that he cannot sit next to an individual 
operating a laptop computer on an airline flight.  His 
proximity to the computer screen causes him pain.  

The Veteran was afforded a VA dermatology examination in June 
2003.  He gave a history of suffering chemical burns while 
serving in England.  He also said he was sent to a vitiligo 
expert in the 1950's and was told there was no cure for his 
disorder.  The Veteran related that he had tried many 
treatments without relief.  He did not relate having any 
current treatment.  The examiner said that the Veteran was a 
white male with deep-pigmented, ill-defined patches on the 
dorsum of his hands, face and eyes.  There was severe 
erythema of the lateral neck.  

The examiner said that it was her impression that the Veteran 
had severe chemical burns, with post-inflammatory 
hyperpigmentation, that occurred in service.  It was noted 
that the affected area involved "greater than 10 % with 
total body surface area in the exposed skin that was exposed 
to the chemicals are involved."  It appears the examiner was 
stating that the skin area involved was exposed skin and that 
it involved greater than 10 percent of the total exposed 
area.

The Veteran's disability was rated under Diagnostic Code 
7806, used for evaluating skin disabilities involving 
dermatitis or eczema.  38 C.F.R. § 4.118 (2008).  In that 
regard, the rating criteria require specific findings 
regarding the percentage of the entire body area involved as 
well as the total area of exposed skin involved.  

The examiner also stated that the Veteran had deep-pigmented 
patches without giving any specific size of the patches.  The 
Board notes that Diagnostic Code 7800 provides criteria for 
evaluating disfigurement of the head, face, or neck.  
38 C.F.R. § 4.118.  Note (1) under Diagnostic Code 7800 
describes the eight characteristics of disfigurement for 
purposes of evaluation under 38 C.F.R. § 4.118.  Most of the 
characteristics require a specific measurement of the area of 
skin involved.  As the Veteran's disability does involve his 
face and neck, information regarding the size of the area is 
pertinent to evaluating his claim for a higher rating as 
diagnostic codes, other than 7806, may be applicable in this 
case.

In addition, the examiner noted that the Veteran had 
subjective complaints of symptoms such as burning and pain as 
well as severe sensitivities but did not make any further 
comment.  

A new examination is required to provide the findings 
required for a full application of the rating criteria for 
Diagnostic Codes 7800 and 7806.  Also, the examiner must 
address the Veteran's allegations of his sensitivities as 
detailed in his several lay statements.  If there are 
objective findings to support his contentions, a rating under 
38 C.F.R. § 3.321(b)(1) (2008) may be for consideration.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his claim 
from April 2003 to the present.  The 
Veteran has made statements that he 
receives treatment at the Fayetteville 
VAMC, although he has not referenced 
treatment for his chemical burns.  The RO 
should attempt to obtain and associate 
with the claims folder any additional 
pertinent medical records identified by 
the Veteran that are not already of 
record.  

2.  Thereafter, the Veteran should be 
afforded a VA dermatology (i.e., skin 
diseases and scars) examination to assess 
the current status of his skin disorder.  
A dermatologist is not required to 
conduct the examination unless a 
qualified medical professional provides a 
written opinion that states a 
dermatologist is required to evaluate the 
Veteran's disability and why this is so.  
Unless a dermatologist is required to 
conduct the examination, the Veteran 
should be afforded an examination at the 
VAMC in Fayetteville.  The claims folder 
should be made available to the examiner 
for review.  All indicated tests and 
studies are to be performed.  The 
examiner should review the results of any 
testing prior to completion of the 
report.  

The examiner should provide specific 
measurements of the total body area 
affected as well as the total exposed 
body area affected.  The amount of 
exposed area should be set out in clear 
statements for total area and for total 
exposed skin area.  Photographs should be 
included for consideration of any scarred 
or hypo- or hyperpigmented skin 
associated with the head, face, or neck.  
38 C.F.R. § 4.118, diagnostic Code 7800, 
Note (3).  Further, the examiner must 
address the Veteran's complaints of 
sensitivity to the sun, and the several 
electronic devices he has named.  A 
complete rationale for all opinions 
expressed should be provided.

3.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on appeal.  
In so doing, the RO should consider 
whether an extraschedular rating is 
warranted, based on the results of the VA 
examination.  If the benefit sought is 
not granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the Veteran until he is notified by the 
RO.  The Veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


